Case: 20-60894     Document: 00516237216         Page: 1     Date Filed: 03/14/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                     March 14, 2022
                                  No. 20-60894                        Lyle W. Cayce
                                Summary Calendar                           Clerk


   Jenny Anabel Gonzalez-Pineda; Angelli Jereh Gonzalez-
   Gonzalez,

                                                                      Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A209 883 994
                              BIA No. A209 883 995


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Jenny Anabel Gonzales-Pineda, a native and citizen of Honduras,
   timely petitions this court for review of a decision of the Board of
   Immigration Appeals (BIA) upholding the denial her asylum, withholding of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60894      Document: 00516237216             Page: 2   Date Filed: 03/14/2022




                                       No. 20-60894


   removal and Convention Against Torture claims. Arguing asylum, she
   asserts that the harm she described is persecution, that she is a member of a
   cognizable social group, and that this membership is causally linked to the
   harm. Gonzales-Pineda argues that the Board abused its discretion by not
   fully analyzing her withholding claim or by not applying a more relaxed
   standard for the nexus element of the claim. Finally, she generally argues
   that the record supports a finding that it is more likely than not she will be
   tortured upon removal.
          On petition for review of a BIA decision, we review factual findings
   for substantial evidence and questions of law de novo. Lopez-Gomez v.
   Ashcroft, 263 F.3d 442, 444 (5th Cir. 2001). Accordingly, we reverse only
   when the evidence compels a contrary conclusion. Carbajal-Gonzalez v. INS,
   78 F.3d 194, 197 (5th Cir. 1996).
          We are not compelled to find that the harm Gonzales-Pineda describes
   is extreme enough to qualify as persecution. See Gjetani v. Barr, 968 F.3d
   393, 397 (5th Cir. 2020). Analysis of the other elements she argues is
   unnecessary because the lack of any one element is fatal to the claim. See INS
   v. Bagamasbad, 429 U.S. 24, 25-26 (1976).
          As Gonzales-Pineda does not prove the elements of her asylum claim,
   the BIA correctly held her withholding claim necessarily fails. See Efe v.
   Ashcroft, 293 F.3d 899, 906 (5th Cir. 2002). Moreover, we have rejected the
   argument that a relaxed nexus standard applies to withholding claims. See
   Vazquez-Guerra v. Garland, 7 F.4th 265, 271 (5th Cir. 2021), petition for cert.
   filed (Oct. 27, 2021) (No. 21-632).
          To the extent argument is offered about Matter of A-C-A-A-, 28 I. &
   N. Dec. 84 (Att’y Gen. 2020), we lack jurisdiction to consider it because this
   argument was not made before the Board and so is unexhausted. See
   Gonzalez Hernandez v. Garland, 9 F.3d 278, 284-86 (5th Cir. 2021)




                                            2
Case: 20-60894      Document: 00516237216         Page: 3    Date Filed: 03/14/2022




                                   No. 20-60894


          We are not compelled to find that Gonzales-Pineda will, more likely
   than not, be tortured because the record primarily reflects general conditions
   of danger and the specific harm that is described does not qualify as
   persecution, so cannot qualify as torture. See Qorane v. Barr, 919 F.3d 904,
   911 (5th Cir. 2019).
          Finally, Gonzalez-Pineda moves for this court to hold proceedings in
   abeyance pending the outcome of a possible motion to reopen. The motion
   is denied.
          DENIED IN PART; DISMISSED IN PART; MOTION
   FOR ABEYANCE DENIED.




                                         3